In an action for a divorce and ancillary relief, Medina & O’Brien, P. C., appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (LaCava, J.), entered October 3, 2000, as granted that branch of the defendant’s motion which was pursuant to 22 NYCRR 130-2.1 to the extent of directing it to reimburse the defendant’s counsel and the Law Guardian for fees incurred for, inter alia, attending a conference at which it failed to timely appear. The appeal brings up for review so much of an order of the same court, entered January 10, 2001, as, upon reargument, adhered to the original determination (see, CPLR 5517 [b]).
Ordered that the appeal from the order entered October 3, . 2000, is dismissed, as that order was superseded by the order entered January 10, 2001, made upon reargument; and it is further,
Ordered that the order entered January 10, 2001, is affirmed insofar as reviewed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court properly directed the appellant to reimburse the defendant’s counsel and the Law Guardian for fees incurred upon its failure to timely appear for a scheduled conference and to notify the court and the other counsel that the attorney who was most familiar with the case would be unable to appear due to other engagements (see, Hardy v Hardy, 281 AD2d 515; Matter of Gurwitch, 256 AD2d 180; 22 NYCRR 130-2.1 [b] [3]).
The appellant’s remaining contentions are without merit. O’Brien, J. P., Krausman, Goldstein, Schmidt, and Crane, JJ., concur.